Title: To Thomas Jefferson from Stephen Cathalan, Jr., 1 May 1792
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


          Marseilles, 1 May 1792. He forwarded with his letter of 16 [i.e., 15] Apr. a letter to him from Capt. O’Bryen and two petitions of American prisoners at Algiers. He encloses another letter from O’Bryen of 9 Jan. received only 5 days ago.—The present dey appears more inclined to treat with the U.S. than the last, and it would be advantageous to American trade if a peace with Algiers could be made, the more so now that France has declared war on Hungary and Bohemia. “Tho’ that Power has not Maritime Forces, however we are here apprehensive that many Privateers will be fitted at Ostend, Triest and Leghorn. Insurances on that account have risen here.” He apprehends other powers connected with Hungary will join the war against France.
        